DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               KEVON OBAS,
                                 Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D16-2629

                             [ March 14, 2018 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ernest A. Kollra, Judge; L.T. Case No. 13-007334 CF10A.

  Carey Haughwout, Public Defender, and J. Woodson Isom, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant, Kevon Obas, challenges his convictions and sentences for
two counts of attempted first-degree murder and one count of robbery with
a firearm. We affirm appellant’s convictions and sentences without
comment, but write to address appellant’s third issue.

   Appellant argues that the trial court’s amended judgment contains a
scrivener’s error inaccurately describing Count II as attempted first-degree
murder with the discharge of a firearm causing great bodily harm,
although the victim in Count II did not suffer injury. The state concedes
this but also points to another scrivener’s error in Count I, where the trial
court erroneously removed the reference to section 775.087(2)(a)3., Florida
Statutes, under which appellant was charged for causing great bodily
harm to the victim in Count I.

   The record reflects both errors in the written judgment. Accordingly,
we affirm appellant’s convictions and sentences but remand with
instructions for the trial court to correct the two scrivener’s errors. See Ali
v. State, 215 So. 3d 1250, 1251 (Fla. 4th DCA 2017) (remanding for trial
court to correct scrivener’s error on the final judgment to reflect the
offenses for which appellant violated probation); Sweeney v. State, 138 So.
3d 1095, 1095 (Fla. 4th DCA 2014) (remanding for trial court to correct
statute number on defendant’s sentence). Appellant need not be present
for this ministerial action. See Williams v. State, 697 So. 2d 584, 584 (Fla.
4th DCA 1997).

   Affirmed; Remanded for correction of scrivener’s errors.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2